It having been reported to the Court that Peter C. Andre-sen, of Kensington, Md., has been suspended from the practice of law in the United States District Court for the District of Columbia, and this Court by order of February 24, 1975 [420 U. S. 942], having suspended the said Peter C. Andresen from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
And it appearing that the said rule was duly issued and served upon the respondent and a response having been filed thereto;
*657It is ordered that the said Peter C. Andresen be disbarred from the practice of law in this Court and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.